Citation Nr: 0507433	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a respiratory 
disability, manifested by bronchial asthma and chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2000 rating decision.  
The veteran filed a notice of disagreement (NOD) in February 
2001, and the RO issued a statement of the case (SOC) in 
October 2001.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2001.  

In January 2003, the Board determined further evidentiary 
development was warranted and undertook such development 
pursuant to the version of 38 C.F.R. § 19.9(a)(2) (2002) and 
Board procedures then in effect.  Later, however, the 
provision of 38 C.F.R. § 19.9 purporting to confer upon the 
Board jurisdiction to consider the claim in light of evidence 
developed by the Board but not considered by the RO was held 
to be invalid.  See Disabled American Veterans (DAV)  v. 
Secretary of Veterans Affairs (Secretary), 327 F. 3d 1339 
(Fed. Cir. 2003).  Hence, in August 2003, the Board remanded 
this matter to the RO for consideration of that evidence 
developed by the Board.  After consideration of the developed 
evidence, the RO continued denial of the veteran's claim (as 
reflected in the November 2003 supplemental SOC (SSOC)).  
Thereafter, the veteran's appeal was returned to the Board.  

In February 2005, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that in March 
2002, the RO denied the veteran's claim for a compensable 
rating for prostatitis.  In response, the veteran filed an 
NOD in August 2002.  During the February 2005 Board hearing, 
the veteran's representative contended that the RO had not 
issued an SOC in response to the veteran's August 2002 NOD, 
and requested that the Board instruct the RO to issue an SOC.  
However, the Board's review of the claims file reflects that 
an SOC on the denial of a compensable rating for prostatitis 
was issued by the RO in September 2002.  The SOC was sent to 
the veteran's address of record and was not returned by the 
United States Postal Service as being undeliverable.  As 
such, further action consistent with the request of the 
veteran's representative is not warranted.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay a 
final decision.  

Initially, the Board notes that the claims file does not 
reflect any correspondence from the RO specifically 
addressing the Veterans Claims Assistance Act of 2000 (VCAA) 
notice and duty to assist provisions, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring VA to explain what evidence will be 
obtained by whom, as well as the duty to identify the 
evidence and information necessary to substantiate the 
veteran's claim on appeal.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Prinicipi, 16 Vet. App. 
183,187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See DAV, 327 F. 3d at 1339. 

Hence, a remand for compliance with the VCAA notice 
requirements is also warranted.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103 (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
notice letter should also request that the veteran submit all 
medical evidence pertinent to his claim on appeal that is in 
his possession.  If the veteran responds, the RO should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004).  

Specific additional development of the claim also is 
warranted.  During his February 2005 Board hearing, the 
veteran testified that he was being treated for his 
respiratory disability every four months at the VA Medical 
Center (VAMC) in Salem, Virginia.  He also testified that he 
had been hospitalized at the Salem VAMC for his respiratory 
disability in the winter of 2004.  As the claims file 
currently reflects only those VA treatment records prior to 
November 2003, and as VA has a duty to request all available 
and relevant records from federal agencies, the Board finds 
that the RO should obtain any available Salem VAMC records 
since November 2003.  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA is deemed to have constructive knowledge of 
all VA records and such records are considered evidence of 
record at the time a decision is made).  In requesting these 
records, the Board should follow the applicable current 
procedures as regards requesting records from Federal 
facilities..  See 38 C.F.R. § 3.159(c)(2), (c)(3).

The Board also finds that further VA respiratory examination 
is warranted.  In this regard, the Board notes that the 
veteran's respiratory disability, manifested by bronchial 
asthma and COPD, is rated as 30 percent disabling under 
38 C.F.R. § 4.97, Diagnostic Codes 6602-6604 (2004), for 
bronchial asthma and COPD, respectively.  Under these Codes, 
the criteria provide, in particular, for compensation based 
on findings from a pulmonary function test (PFT).  A PFT's 
findings, among other things, measure forced expiratory 
volume in one second (FEV-1), forced expiratory volume in one 
second to forced vital capacity (FEV-1/FVC), diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)), as well as the maximum oxygen consumption 
in ml/kg/min.  

In reviewing the evidence of record, the Board notes that the 
most recent PFT in April 2003 reflects findings for FEV-1, 
FEV-1/FVC, and (DLCO (SB)), but no discussion or finding with 
regard to maximum oxygen consumption.  A May 2002 PFT also 
reflects no discussion or finding with regard to maximum 
oxygen consumption, in addition to no finding for (DLCO 
(SB)).  While current findings for FEV-1, FEV-1/FVC, and 
(DLCO (SB)), along with other rating criteria associated with 
Diagnostic Codes 6602 and 6604, do not allow for a rating 
greater than 30 percent for the veteran's service-connected 
respiratory disability, the Board can not say unequivocally 
that an increase would not be warranted absent current 
findings for maximum oxygen consumption.  The veteran also 
testified, during the February 2005 hearing, that his 
respiratory disability "feels like it's gotten worse" since 
the most recent VA examination in April 2003.

Hence, the RO should schedule the veteran for a VA 
respiratory examination, which should include a PFT, and 
clinical and diagnostic findings responsive to the applicable 
rating criteria, preferably at the Salem VAMC, as requested.  
The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examination is to obtain 
information or evidence that may be dispositive of his claim 
on appeal.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  Hence, failure to report to the scheduled 
examination, without good cause, will result in denial of the 
claim for increase.  See 38 C.F.R. § 3.655(b) (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Salem 
VAMC records associated with treatment 
and/evaluation of the veteran's 
respiratory disability (to include any 
records of hospitalization since November 
2003).  The RO must follow the current 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2004) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claim currently on 
appeal, and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any identified medical records.  
The RO should also invite the veteran to 
submit all evidence pertinent to the 
claim that is in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter must also clearly explain to 
the veteran that he has a full one-year 
period for response (although VA may 
decide the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA respiratory examination, 
preferably, at the Salem VAMC, as 
requested.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All tests, studies and 
consultations deemed necessary should be 
accomplished (with all findings there 
from made available to the examiner prior 
to the completion of his report).  

The examiner should clearly identify all 
current symptoms associated with the 
veteran's service-connected respiratory 
disability manifested by bronchial asthma 
and COPD.  He or she should arrange for 
pulmonary function studies to be 
accomplished, with FEV-1, FEV-1/FVC, 
(DLCO (SB)), and maximum oxygen 
consumption (in ml/kg/min) test results 
noted.  The examiner should comment on 
the veteran's effort.  If any of these 
particular test results cannot be obtain, 
the examiner should provide an 
explanation.  

The examiner should also report the 
frequency and severity of any bronchial 
asthmatic attacks, including any 
instances of respiratory failure and the 
frequency of any visits to a physician to 
treat exacerbations.  The examiner should 
also state the need and frequency of 
medication to control the condition, to 
include whether the veteran requires 
daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immunosuppressive medications, or 
intermittent (at least three per year) 
courses of systemic corticosteroids.  
Furthermore, the examiner should state 
whether the veteran evidences cor 
pulmonale, right ventricular hypertrophy 
or pulmonary hypertension, and/or whether 
the veteran is in need of outpatient 
oxygen therapy.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached (to include, as appropriate, 
citation to specific evidence of record), 
in a printed (typewritten) report. 

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, in light of all pertinent 
evidence and legal authority.  If the 
veteran fails to report to the 
examination scheduled, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 





Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



